The refusal to grant a new trial was not error for any reason assigned.
                          DECIDED JULY 9, 1940.
The defendant was tried on an indictment, in four counts, charging the offense of robbery by force and intimidation. He was found guilty on all of the counts, and his motion for new trial was overruled. The motion alleges that the court erred in allowing a witness for the prosecution to state his opinion as to the height of a drug clerk. The objection to the testimony was that the witness "is not qualified as an expert, and the clerk is available." The ground fails to show how or why the testimony was prejudicial to the accused, and the objection was not well taken. One does not have to be an expert to give his opinion as to a person's height. Special grounds 2 and 3 are expressly abandoned in the brief of counsel for the movant. Ground 6, complaining of an excerpt from the court's charge, is without merit. The use of the word "burglary," instead of the word "robbery," by the court in its charge, "was manifestly inadvertent and a slip of the tongue which could not have misled the jury, and therefore was not cause for a new trial." Mills v. State, 41 Ga. App. 834 (155 S.E. 104). The remaining special grounds show no cause for a reversal of the judgment. The general grounds, not having been argued or insisted on in the brief of counsel for the plaintiff in error, are treated as abandoned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.